456 F.2d 1285
Vertrees MOSES et al., Plaintiffs-Appellees,v.WASHINGTON PARISH SCHOOL BOARD et al., Defendants-Appellants.
No. 71-2561.
United States Court of Appeals,Fifth Circuit.
March 8, 1972.Rehearing Denied April 10, 1972.

Welton O. Seal, Seal, Lee & Branch, Bougalusa, La., W. W. Erwin, Dist. Atty., 22nd Judicial District, Franklinton, La., for defendants-appellants.
George M. Strickler, Jr., Stanley A. Halpin, Jr., Elie, Bronstein, Strickler & Dennis, New Orleans, La., for plaintiffs-appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.

BY THE COURT:

1
The issue presented for determination by the district court was whether the Franklinton Elementary School could assign students in a recently desegregated school to classrooms on the basis of standardized ability and achievement tests.  Without determining the per se validity of the use of such tests and assignments, the district court, 330 F. Supp. 1340, found that the system as operated in the instant case tended to perpetuate segregated classrooms within the admittedly desegregated school.  See Lemon v. Bossier Parish School Board, 5th Cir. 1971, 444 F.2d 1400.  There is substantial evidence to support the district court's judgment.


2
It is therefore ordered that the district court's order of August 9, 1971 is affirmed.